Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

Dehghanian (US 2020/0212676) is believed to be the closest related prior art.  The reference teaches a system comprising next-generation smart sensors embedded with advanced analytics that not only ensure high-fidelity measurements at all times, but also provide a swift detection and classification of abnormalities in power grids.  The system relies on Phasor Measurement Units and a synchrophasor estimation algorithm set and determines if the confidence of a certain event exceeds a pre-defined threshold. If so, the corresponding event is reported and the SEA selection module 30 is activated to select the best-fit estimation algorithm from the SEA set, or the default SEA is otherwise used and a normal operating condition (type of the event) is reported.  However, the reference does not teach that during an online application phase: generate a first feature matrix for the power system event measurement data, process at least one trained auto-associative model and the first feature matrix for the power system event measurement data to determine power system event residuals, and identify the power system event signatures based on residual statistics for normal system operation measurement data residuals and the power system event residuals.  

	Saarinen (US 2012/0004869), Cheng (US 20180299877), He (US 2020/0293033) and Liu (US 2020/0371142) all teach systems to identify power system event signatures with some similarities to Applicant’s invention.  However, none of the references teach during an online application phase: generate a first feature matrix for the power system event measurement data, process at least one trained auto-associative model and the first feature matrix for the power system event measurement data to determine power system event residuals, and identify the power system event signatures based on residual statistics for normal system operation measurement data residuals and the power system event residuals.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a system to identify power system event signatures comprising all the features as recited in the claims and in combination with during an online application phase: generate a first feature matrix for the power system event measurement data, process at least one trained auto-associative model and the first feature matrix for the power system event measurement data to determine power system event residuals, and identify the power system event signatures based on residual statistics for normal system operation measurement data residuals and the power system event residuals.

Claims 2-11 are allowable as they depend from claim 1, which is also allowable.

Claim 12 is allowable because the prior art of record does not teach or fairly suggest a method to identify power system event signatures comprising all the features as recited in the claims and in combination with during an online application phase: generating a first feature matrix for the power system event measurement data, processing at least one trained auto-associative model and the first feature matrix for the power system event measurement data to determine power system event residuals, and identifying the power system event signatures based on residual statistics for normal system operation measurement data residuals and the power system event residuals.

Claims 13-15 are allowable as they depend from claim 12, which is also allowable.

Claim 16 is allowable because the prior art of record does not teach or fairly suggest an article comprising all the features as recited in the claims and in combination with during an online application phase: generate a first feature matrix for the power system event measurement data, process at least one trained auto-associative model and the first feature matrix for power system event measurement data to determine power system event residuals, and identify the power system event signatures based on residual statistics for normal system operation measurement data residuals and the power system event residuals.

Claims 17-20 are allowable as they depend from claim 16, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839